Citation Nr: 9922267
Decision Date: 08/09/99	Archive Date: 11/08/99

DOCKET NO. 97-17 999               DATE AUG 09, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for
degenerative disc disease of the cervical spine.

2. Entitlement to an initial compensable evaluation for dermatitis.

3. Entitlement to an initial compensable evaluation for bilateral
hearing loss.

ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran served on active duty from June 1973 to June 1977 and
from June 1979 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board)
from an April 1996 rating decision by the Department of Veterans
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which
granted service connection for degenerative disc disease of the
cervical spine, assigning a 30 percent rating, and granted service
connection for recurrent dermatitis and bilateral hearing loss,
assigning noncompensable (0 percent) ratings for these
disabilities.

FINDINGS OF FACT

1. The veteran's degenerative disc disease of the cervical spine is
manifested by a moderate-to-severe loss of motion with some
radiation of pain toward the left shoulder. No significant
neurological deficit has been demonstrated.

2. The veteran's dermatitis is manifested by a non-pruritic,
exfoliate rash intermittently appearing over the bridge of the
nose, under his eyes, and on his chin about once or twice a month.

3. Audiological testing shows normal hearing sloping to a moderate
to moderately severe bilateral sensorineural hearing loss with good
word recognition.

CONCLUSIONS OF LAW

1. The schedular criteria for a disability rating in excess of 30
percent for degenerative disc disease of the cervical spine have
not been met. 38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R.
4.71a, Diagnostic Code 5290 (1998).

2. The schedular criteria for a compensable disability rating for
dermatitis have not been met. 38 U.S.C.A. 1155, 5107(a) (West
1991); 38 C.F.R. 4.118, Diagnostic Code 7806 (1998).

- 2 - 

3. The schedular criteria for a compensable disability rating for
a bilateral hearing loss have not been met. 38 U.S.C.A. 1155,
5107(a) (West 1991); 38 C.F.R. 4.85, Diagnostic Code 6100 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's claims for increased evaluations
are well grounded within the meaning of 38 U.S.C.A. 5107. On a
claim for an original or an increased rating, the claimant is
presumed to be seeking the maximum benefit, and such claim remains
in controversy where less than the maximum available benefit is
awarded. AB v. Brown, 6 Vet. App. 35 (1993). Since the Board is
satisfied that all relevant and available facts have been properly
developed, no further assistance to the veteran is required to
comply with the duty to assist mandated by 38 U.S.C.A. 5107.

These claims involve the veteran's dissatisfaction with the initial
ratings assigned following grants of service connection. He filed
his claim in October 1995, and all examinations were accomplished
by February 1996. Although the Board has considered all the
evidence, it does not find any significant change in symptomatology
as to any of these issues since the RO determination in April 1996.
Therefore, the Board finds that there is no basis for staged
ratings during the course of the appeal period. See Fenderson v.
West, 12 Vet. App. 119 (1999).

Cervical Spine

As to the veteran's cervical spine disorder, service medical
records indicate that he had had fusion of the C5-6 and C6-7 levels
in October 1992. Magnetic resonance imaging (MRI) in September 1993
showed no evidence of herniated nucleus pulposus at any cervical
disc level; there was cervical spondylosis involving the C5- 6 and
C6-7 levels.

3 -

In June 1995, the veteran underwent Medical Evaluation Board (MEB)
procedures, which noted complaints of continued pain and
paresthesias, which had progressively worsened. By March 1995, he
had reached a point of disability due to the severe pain which was
interrupting his lifestyle and his ability to do his job. Physical
examination revealed that the veteran was in moderate distress with
some limitation of motion of the neck. There was a well-healed
surgical scar in the anterior region, motor strength was 5/5 in all
groups, deep tendon reflexes were 1+ throughout, and cranial nerves
II-XII were intact.

The veteran's retirement examination in September 1995 reported a
surgical scar in the right lower neck anteriorly which was well
healed with no sequelae. The examiner observed that the service
member was being medically retired for major depressive disorder,
a single episode with dysthymic disorder, which was secondary to
chronic pain syndrome, status post 1992 C5-6, C6-7 anterior
cervical discectomy and fusion, with severe social and industrial
impairment. He was put on temporary retirement as per MEB.

In December 1995, just before separation from service, the veteran
was seen in the Emergency Room of Blount Memorial Hospital for
chronic neck pain and chronic numbness in the fingers of both
hands. The pain had become worse in the past several days. Physical
examination found the right side of his neck tender to palpation.
There was decreased rotational range of motion secondary to pain
and an inability to extend the cervical spine. The diagnosis was
cervical pain due to degenerative disc, status post cervical
fusion.

In January 1996, the veteran was hospitalized for a psychiatric
disorder at Eglin Air Force Base Hospital. Physical examination
included the finding that his neck was limited in motion in all
quadrants. He was able to move to both the left and right without
crepitation and only slight pain in the opposite trapezium area,
but was able to flex only approximately 20 degrees. He was able to
hyperextend his neck without evident pain or constriction. There
were some tenderness and muscle spasm over the posterior cervical
area and trapezius muscles. The Axis III

4 - 

diagnosis was status post cervical discectomy with persistent neck
pain, secondary to herniated nucleus pulposus.

The initial VA disability evaluation examination in February 1996
noted recurrent neck pains, which the veteran attributed partly to
motorcycle accidents and partly to lifting injuries. Although in
service he had undergone anterior cervical discectomy and fusion
with laminectomy, he still complained of recurrent pain and spasms.
Examination of the neck revealed flexion of 15 degrees, extension
of 15 degrees, lateral flexion of 10 degrees, and rotation of 40
degrees, this limitation considered due to voluntary guarding
secondary to spasms. The diagnosis was degenerative disc disease of
the cervical spine, status post anterior cervical discectomy and
fusion.

Based on the above, VA granted service connection in April 1996 at
an evaluation of 30 percent, effective December 1995, the date of
the veteran's separation from service.

An August 1996 VA orthopedic examiner noted that when first seen in
May, the veteran had very little movement of his neck at all and
complained of significant pain with any kind of movement of the
neck. Cervical spine x-rays at that time showed degenerative change
at C5-6 and C6-7, with straightening inferiorly and rather chronic
pain with movement. Physical examination revealed a very tense and
obviously-depressed male of stated age, with tense muscles up and
down the spine in the thoracic and lumbar area. The spine appeared
to be straight. He walked all right, but lying down and stooping
caused some pain with the neck and back. The examiner commented
that, with this amount of discomfort up and down the spine, there
was a question of spondylosis, but x-rays had shown only some
minimal degenerative changes. He surmised that the neck pain was
probably a combination of degenerative disc disease and spasm. The
impression was degenerative disc disease of the cervical spine.

Private diagnostic tests of the veteran's cervical spine in
December 1996 and January 1997 included a complete myelography,
magnetic resonance imaging

- 5 - 

(MRI), and a CT scan. The MRI disclosed degenerative disc changes
at C5-6 and C6-7, with no evidence of herniated nucleus pulposus
(HNP) or spinal stenosis. The myelography demonstrated no
extradural defect or other abnormality in the cervical region. The
CT scan with contrast post-myelography provided an impression of a
normal cervical spine study, with no indication of lumbar canal
stenosis or disc herniation.

In February 1997, the veteran was seen in consultation by Joe D.
Beals, M.D., a neurosurgeon associated with Baptist Neurosurgical
Clinic. The veteran stated that his symptoms had become much worse
during the past year, resulting in his being unable to work or to
do anything because of the pain in his neck and left arm. He
reported that the pain became worse as the day wore on, especially
over the left scapula area. Examination showed a moderate loss in
range of motion of his neck. Posterolateral bending of his head
seemed to reproduce some of the pain in his left shoulder, but not
radicular pain in the left arm. The veteran also complained of
numbness of all of the fingers of both hands. Deep tendon reflexes
showed a decreased left biceps. Sensation was decreased to pinprick
in the C5 distribution on the left. A radiologist had reported the
myelogram as showing no pathologic findings and a post myelogram CT
of the cervical spine as normal with no ruptured disc defined.
Diagnoses were (1) osteoarthritis of cervical spine; (2) acute and
chronic musculoligamentous strain to the cervical spine with
radiculopathy left arm; (3) previous anterior cervical fusion in
November 1992 at C5-6 and C6-7 in November 1992; and (4) severe
pain in the left neck and left arm secondary to (1) and (2).

A VA orthopedic examination report in March 1997 revealed that the
veteran continued to have a lot of pain in the neck and much of the
time was taking regular medications, including Darvocet. The
examiner stated that, as during the previous VA examination, the
veteran was very tense and quite depressed. He had recently seen a
neurosurgeon with evaluation showing that he probably did not need
any surgery at this time, but that he merely had a significant
degenerative disc problem in the neck with some radiation toward
the left shoulder. The VA examiner stated that he found similar
findings, but concluded that the complaints of numbness in

- 6 -

both arms did not sound as though they emanated from the neck.
Musculature appeared intact. When seen in the past, he had a very
restricted range of motion in the neck, was quite tense, and had a
lot of pain and a lot of guarding. During this examination, in
attempting range of motion studies, and when the examiner tried to
turn his neck to the right, it precipitated a significant pain
episode, even causing crying. There was perhaps, at this time,
about 50 percent of the normal motion, although this was difficult
to estimate because of the guarding and the pain. The impression
was degenerative disc disease of the cervical spine.

Disability evaluations are administered under the Schedule for
Rating Disabilities, which is designed to compensate a veteran for
reductions in earning capacity as a result of injury or disease
sustained as a result of or incidental to military service. Bierman
v. Brown, 6 Vet. App. 125, 129 (1994). In evaluating a disability,
the VA is required to consider the average impairment in earning
capacity resulting from such diseases and injuries and their
residual conditions in civil occupations. 38 U.S.C.A. 1155; Dinsay
v. Brown, 9 Vet. App. 79, 85 (1996).

Under Diagnostic Code 5003, degenerative arthritis, established by
x-ray findings, is rated on the basis of limitation of motion under
the appropriate diagnostic codes for the specific joint or joints
involved. Limitation of motion must be objectively confirmed by
findings such as swelling, muscle spasm, or satisfactory evidence
of painful motion.

The veteran is currently evaluated under 38 C.F.R. 4.71a,
Diagnostic Code 5290, pertaining to limitation of motion of the
cervical spine. If the limitation of motion is severe, a 30 percent
evaluation is warranted; if moderate, a 20 percent evaluation is
warranted; and if slight, a 10 percent evaluation.

Under 38 C.F.R. 4.71a, Diagnostic Code 5287, if ankylosis of the
cervical spine is found, unfavorable ankylosis warrants a 40
percent evaluation and favorable ankylosis a 30 percent evaluation.

7 - 

In evaluating the veteran's current cervical spine disability,
medical evidence is consistent in diagnosing degenerative disc
disease of the cervical spine. Several of the examiners noted
spasm. During service, in December 1995, the pain had worsened. In
August 1996 a VA examiner found very little movement of the neck at
all. Private examination in February 1997, although finding only a
moderate loss in range of motion, noted complaints of the pain
having become worse in the past year. In March 1997, symptoms were
similar to those shown in the private examination, with continued
guarding and significant pain. Considering all of the above
evidence, the veteran's symptoms appear to have varied from
moderate to severe without definite linear progression. Where there
is a question as to which of two evaluations shall be applied, the
higher evaluation will be assigned if the disability picture more
nearly approximates the criteria required for that rating.
Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7 (1998).
Taking this regulation into consideration, under Diagnostic Code
5290, the degenerative disc disorder warrants a 30 percent rating,
which is the highest evaluation under this code. Since this rating
has been in effect from the date of the veteran's discharge from
service, a possible staged rating under Fenderson is not warranted.

For a rating under Diagnostic Code 5287, the veteran would have to
show ankylosis. Since the veteran has always had some range of
motion, ankylosis has not been found. Therefore, this code is
inappropriate to the veteran's disability.

The Board has also considered whether an evaluation under 38 C.F.R.
4.71a, Diagnostic Code 5293, relating to intervertebral disc
syndrome might be appropriate. Under this code, if disability is
pronounced, with persistent symptoms compatible with sciatic
neuropathy with characteristic pain and demonstrable muscle spasm,
absent ankle jerk, or other neurological findings appropriate to
the site of the diseased disc, and little intermittent relief, a 60
percent evaluation is warranted. A 40 percent evaluation is
assigned if impairment is severe, with recurring attacks, with
intermittent relief. If the impairment is moderate, with recurring
attacks, a 20 percent evaluation is warranted. With mild symptoms,
a 10 percent evaluation is assigned, and a postoperative condition
which has been cured is rated at a noncompensable evaluation.

8 -

It is noted that this Code pertains to a herniated disc or
neurological impairment related to nerve root pathology. Neither x-
rays nor MRI nor CT scan noted any evidence of ruptured disc or
herniated nucleus pulposus, or of any significant disc bulge
impinging on the nerve root. Moreover, no significant neurological
pathology or signs have been demonstrated. His musculature is
intact with no atrophy demonstrated. Deep tendon reflexes are
present, and no sensory impairment has been shown. On the recent
examination the examiner opined that his complaints of numbness in
the arms were not related to his cervical spine disability.
Therefore, the Board concludes that his condition does not more
nearly approximate severe intervertebral disc syndrome.

A rating of 40 percent is provided for lumbosacral strain when
severe with listing of the whole spine to the opposite side,
positive Goldthwaite's sign, marked limitation of forward bending
in the standing position, loss of lateral motion with
osteoarthritic changes, or narrowing or irregularity of the joint
space, or some of the above with abnormal mobility on forced
motion. Rating the veteran's cervical spine disability analogous to
this Code, the Board concludes that a 40 percent rating is not
warranted. Although he has complaints of severe pain, listing of
the spine and marked limitation of forward motion are not
consistently shown, and x-rays in March 1997 showed only
suggestions of spurring at C5-C6. Although he had been diagnosed as
having degenerative disc disease, no significant osteoarthritis has
been demonstrated on diagnostic studies. The Board concludes that
criteria sufficient to more nearly approximate severe strain are
not shown.

The Board also considered the provisions of 38 C.F.R. 4.40, 4.45,
4.59, as well as the Court's decision in DeLuca v. Brown, 8 Vet.
App. 202, 204-206 (1995). However,, he is receiving the maximum
rating under Diagnostic Code 5290, and Diagnostic Codes 5293 and
5295 contemplate pain as part of the expected symptomatology.
Accordingly, it is the opinion of the Board that the present
evaluation of a severe limitation of motion is compatible with the
veteran's current symptomatology.

9 - 

Dermatitis

Considering next the claim for an increased evaluation for
dermatitis, the veteran's September 1995 separation examination
found his skin normal. The MEB report did not refer to a skin
disorder. The February 1996 VA disability evaluation examination
noted a history of chronic recurrent facial and chest rash since
1990, and examination showed lesions which were rather fine,
papular, some erythematous, distributed mostly on the anterior
chest and on the malar area. The relevant diagnosis was recurrent
dermatitis. Based on this examination, the RO granted service
connected at a noncompensable evaluation.

During his January 5 through January 19, 1996, hospitalization for
a psychiatric disorder, the veteran reported a history during the
past several months of a butterfly rash over the bridge of his nose
and under both eyes which had not responded to therapy thus far.
Examination upon admission revealed an erythematous, nonfollicular
rash over the bridge of the nose and under both eyes. There was no
associated edema or tenderness and no pruritus. During the course
of hospitalization, the rash resolved.

In June 1998, the veteran was afforded a VA dermatological
examination. He reported that he had seen a fee-based dermatologist
in April 1997 who diagnosed seborrheic dermatitis and gave him
cortisone cream and Nizoral shampoo. Since then, VA had been
providing Nizoral cream only, which if he used it daily, kept the
rash down fairly well. It would still break out a couple of days
each month despite using the cream. At the present time, he had no
rash that could be seen. He reported that there was frequently a
flaky residue from his mustache and the hair around his mouth in
the chin area, as well as, on occasion, probably a typical
seborrhea. The impression was seborrheic dermatitis involving
primarily the hair of the face and skin across the nose and cheek
of the face requiring constant treatment.

The veteran is currently evaluated under 38 C.F.R. 4.118,
Diagnostic Code 7806, eczema. This code provides that with
ulceration or extensive exfoliation or

- 10 - 

crusting, and systemic or nervous manifestations, or an
exceptionally repugnant condition, a 50 percent evaluation is
warranted. If there is exudation or itching with constant extensive
lesions or marked disfigurement, a 30 percent evaluation is
warranted. With exfoliation, exudation or itching, if involving an
exposed surface or extensive area a 10 percent rating is warranted.
The disorder is noncompensable when there is slight, if any,
exfoliation, exudation, or itching on a nonexposed surface or small
area.

In considering the severity of this disorder based on the medical
evidence available, the Board notes that, although the rash appears
to be recurrent, it is considered under good control, with flare-
ups for only a few days a month and apparently with no visible
symptoms the remainder of the time. Observation of the rash on the
one examination during which it was present did not show pruritis
or exudation. The veteran has not complained of itching. Although
he has stated that he has had exfoliation, examining physicians
have not noted such condition. Accordingly, a compensable
evaluation is not warranted.

Although the Board has considered the doctrine of benefit of doubt
under 38 U.S.C.A. 5107 in regard to both of the above claims, it
finds that the record does not provide an approximate balance of
positive and negative evidence on the merits. therefore, there is
no reasonable basis for granting an increased rating for either
claim.

Hearing Loss

The final claim is for an increased evaluation for a bilateral
hearing loss. On retirement examination in September 1995, pure
tone thresholds, in decibels, were as follows:

HERTZ 
          500     1000     2000     3000     4000 
RIGHT      N/A      30       25       40       45 
LEFT       N/A      30       25       50       65

The retirement examination report indicated a mild to moderate
bilateral hearing loss.

In February 1996, the veteran underwent a VA audiological
evaluation for complaints of a bilateral hearing loss. He reported
having difficulty understanding speech, needing repetition, and had
problems understanding over the telephone. He stated that he had
been exposed to military noise, including aircraft engines while
working as a jet engine mechanic.

This initial VA audiological evaluation revealed pure tone
thresholds, in decibels, as follows:

HERTZ 
          500     1000     2000     3000     4000 
RIGHT     N/A       15        15      25       35 
LEFT      N/A       20        20      30       60

The average in the right ear was 23 and in the left ear 33. Speech
audiometry revealed speech recognition ability of 86 percent in the
right ear and of 80 percent in the left ear.

A second VA audiological evaluation in March 1997 disclosed the
following pure tone thresholds, in decibels:

12 - 

HERTZ 
          500      1000     2000     3000      4000 
RIGHT     N/A        15       15       35        60 
LEFT      N/A        25       20       40        70

The average in the right ear was 31 and in the left ear 39. Speech
audiometry revealed speech recognition ability of 92 percent in the
right ear and of 92 percent in the left ear. The examiner commented
that pure tone testing for both ears indicated normal hearing
sloping to a moderately severe sensorineural hearing loss with good
word recognition. Tympanometry indicated normal middle ear function
bilaterally. Test conditions during this evaluation were quiet, and
the reliability was fair.

Modem pure tone audiometry testing and speech audiometry utilized
in VA audiological clinics are well adapted to evaluate accurately
the degree of hearing impairment. Methods are standardized so that
the performance of each person can be compared to a standard of
normal hearing, and ratings are assigned based on that standard.
The assigned evaluation is determined by mechanically applying the
rating criteria to certified test results. Lendenmann v. Principi,
3 Vet. App. 345, 349 (1992). Specifically, disability evaluations
of defective hearing range from non-compensable to 100 percent
based on organic impairment of hearing acuity as measured by the
results of controlled speech discrimination tests together with the
average hearing threshold level as measured by pure tone audiometry
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles
per second. To evaluate the degree of disability for service-
connected defective hearing, the rating schedule establishes 11
auditory acuity levels designated from Level I, for essentially
normal acuity, through level XI, for profound deafness. 38 C.F.R.
4.85, Diagnostic Codes 6100 to 6110 (1999).

A comparison of the veteran's two VA auditory examinations
indicates that auditory acuity in the lower ranges is comparable,
but that the March 1997 testing showed a significant decrease in
auditory acuity at the 3,000 and 4,000 ranges in both the

- 13 - 

right and the left ears, but a higher speech discrimination score.
Therefore, the Board, allowing all possible of the doubt, will
evaluate both examinations.

With the use of the first chart, the veteran's right ear hearing
acuity is at Level II using the earlier test and at Level I with
the latter. His left ear hearing acuity is at Level III and Level
1. 38 C.F.R. 4.87, Table VI. These separate numeric designations
are combined by means of a second table for determining percentage
evaluations for overall hearing impairment. 38 C.F.R. 4.87, Table
VII. The purpose of this procedure is to determine the extent of
overall hearing acuity by weighing relevant test results from both
ears. When this process is completed for this veteran, based on
either examination, the result is a noncompensable rating under
Diagnostic Code 6100. These findings show that the current
noncompensable evaluation for bilateral hearing loss has been
accurately determined by the RO in accordance with the applicable
VA regulations. An increased evaluation must be denied.

ORDER

An evaluation in excess of 30 percent for degenerative disc disease
of the cervical spine is denied.

A compensable evaluation for dermatitis is denied.

A compensable evaluation for a bilateral hearing loss is denied.

HOLLY E. MOEHLMANN 
Member, Board of Veterans' Appeals

- 14 -


 027352612      990907    896298

DOCKET NO. 96-37 845               DATE SEP 07, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUES

1. Entitlement to an increased rating for chondromalacia of the
right patella with degenerative changes in the right knee,
currently rated as 20 percent disabling.

2. Entitlement to an increased rating for chondromalacia of the
left patella with degenerative changes in the left knee, currently
rated as 20 percent disabling.

3. Entitlement to a Total Disability Rating due to Individual
Unemployability (TDIU). 

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

W. R. Steyn, Associate Counsel 

INTRODUCTION

The veteran had active military service from March 1970 to December
1971.

This appeal arises before the Board of Veterans' Appeals (Board)
from a June 1996 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which
denied the veteran's claim seeking entitlement to an increased
rating for chondromalacia of the right patella with degenerative
changes in the right knee from 20 percent disabling, denied the
veteran's claim seeking entitlement to an increased rating for
chondromalacia of the left patella with degenerative changes in the
left knee from 20 percent disabling, denied the veteran's claim
seeking entitlement to a TDIU, and denied the veteran's claim
seeking entitlement to service connection on a secondary basis for
a stomach condition. As the veteran did not appeal the adverse
decision for entitlement to service connection on a secondary basis
for a stomach condition, that issue is not before the Board.

REMAND

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this remand.
Stegall v. West, 11 Vet. App. 268 (1998). Although the instructions
in this remand should be carried out in a logical chronological
sequence, no instruction in this remand may be given a lower order
of priority in terms of the necessity of carrying out the
instruction completely.

This case must be remanded because the RO did not comply with the
directives of the Board's January 1998 remand. Specifically, in the
January 1998 remand, the RO was directed to, "ask the veteran if in
lieu of a hearing before the Board in

- 2 -

Washington, D.C., he prefers a hearing before a traveling member of
the Board in Roanoke, or in the alternative, a hearing before the
RO hearing officer in Roanoke."

The RO wrote to the veteran in March 1998. The entire text of the
paragraph referring to the opportunity for a hearing reads as
follows:

If in lieu of a hearing before the Board in Washington, D.C., you
prefer a hearing before a traveling member of the Board in Roanoke,
or in the alternative, a hearing before the RO hearing officer in
Roanoke.

The RO's letter to the veteran does not reasonably communicate to
the veteran the fact that he may request a hearing at the RO. The
veteran is entitled to have his options explained, and he is
entitled to have an opportunity to exercise his options.

The United States Court of Appeals for Veterans Claims (Court) has
recently underscored the role of agencies of original Jurisdiction
in carrying out the instructions in Board Remands. As noted by the
Court, the duties of the agencies of original jurisdiction in this
regard are mandatory, and, furthermore, the Board of Veterans'
Appeals is obligated to insure compliance with the instructions in
Remands. Stegall v. West, 11 Vet. App. 268 (1998). Therefore, the
veteran's claim must be remanded so that the RO can ask the veteran
whether if in lieu of a hearing before the Board in Washington,
D.C., he prefers a hearing before a traveling member of the Board
in Roanoke, or in the alternative, a hearing before the RO hearing
officer in Roanoke. The veteran should be instructed to contact the
RO to schedule either of such hearings if he does prefer either of
such hearings.

The veteran claims that he suffers from a psychiatric disability
secondary to his service-connected bilateral knee disabilities. As
noted in the January 1998 remand, this claim for service-connection
is inextricably intertwined with the veteran's claim for a TDIU.
Holland v. Brown, 6 Vet.App. 443 (1994). In the remand, the RO was
instructed to develop the claim of a psychiatric disability as
secondary to the veteran's service-connected bilateral knee
disabilities.

3 -

In April 1999, the RO issued a rating decision and a supplemental
statement of the case on the issue of service connection for a
neuropsychiatric disorder as secondary to the service-connected
bilateral knee disability. In the August 1999 brief on appeal, the
veteran's service representative requested that their statement be
accepted as a notice of disagreement (NOD) with respect to this
issue.

Federal statute prescribes the procedural steps necessary to appeal
a claim to the Board. Under the provisions of 38 U.S.C.A. 7105,
appellate review is initiated by a notice of disagreement and
completed by a substantive appeal after a statement of the case is
furnished. Thus, with regard to the claim for service connection
for a psychiatric disability, the RO has decided the claim and
notified the veteran. The RO has now responded with a notice of
disagreement. Therefore, the RO must respond with a statement of
the case. The RO should assure that the statement of the case
informs the veteran of the time requirements for filing his
substantive appeal.

After the RO adjudicates the veteran's claims of entitlement to
increased ratings for bilateral knee disabilities from 20 percent
for each knee, and entitlement to service connection for a
psychiatric disability secondary to his service-connected bilateral
knee disabilities, the RO should readjudicate the veteran's claim
of entitlement to a TDIU under 38 C.F.R. 4.16.

In a recent opinion issued by the VA's Office of the General
Counsel, it was determined that a claimant who has arthritis and
instability of the: knee may be rated separately under Diagnostic
Codes 5003 and 5257. See VAOPGCPREC 23-97 (July 1, 1997). In a
subsequent opinion issued by the General Counsel, it was determined
that for a knee disability rated under Diagnostic Code 5257 to
warrant a separate rating for arthritis based on x-ray findings and
limitation of motion the knee disability need not be compensable.
It was also determined that a separate rating for arthritis could
be based on x-ray findings and painful motion under 38 C.F.R. 4.59.
See VAOPGCPREC 09-98 (August 14, 1998). Therefore, when

4 - 

the RO rates the veteran's knee disabilities, the RO must determine
whether the veteran is entitled to separate ratings for arthritis
of either knee.

In view of the foregoing, and in order to fully and fairly
adjudicate the veteran's claim, the case is REMANDED to the RO for
the following actions:

1. The RO must read the entire remand, to include all the
explanatory paragraphs above the indented instructions, and the RO
must make a reasonable effort to carry out the instructions in the
remand.

2. The RO must assure that the claims folder includes copies of
records of all recent treatment, including VA, of the veteran's
service-connected bilateral knee disabilities as well as any
treatment that the veteran underwent for a psychiatric condition.
The RO should also ask the veteran for recent information regarding
his employability and associate such information with the claims
folder.

3. The RO should ask the veteran if in lieu of a hearing before the
Board in Washington, D.C., he prefers a hearing before a traveling
member of the Board in Roanoke, or in the alternative, a hearing
before the RO hearing officer in Roanoke. The veteran should be
instructed to contact the RO to schedule either of such hearings if
he does prefer either of such hearings.

4. The RO should issue the veteran a statement of the case on the
issue of a psychiatric disability as secondary to his service-
connected knee disabilities. If the claim is not resolved in the
veteran's favor, the RO should assure that the veteran is afforded
an opportunity to

- 5 -

submit a substantive appeal in response to the statement of the
case. The RO should assure that the statement of the case informs
the veteran of the time requirements for filing his substantive
appeal as outlined in 38 U.S.C.A. 7105.

5. Upon completion of the development of the record requested by
the Board and any other development deemed appropriate by the RO,
the RO should again consider the veteran's claims for increased
ratings for bilateral knee disabilities from 20 percent for each
knee, with particular consideration of the provisions of 38 C.F.R.
4.40, 4.45. In so doing, the RO should consider whether the veteran
is entitled to separate ratings for arthritis and should also
consider the Office of the General Counsel opinions VAOPGCPREC 23-
97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).

The RO should also consider whether the veteran is entitled to an
extraschedular consideration under 38 C.F.R. 3.321 (b) (1). Based
in part on these determinations, the RO should then consider
whether the veteran is entitled to a TDIU under 38 C.F.R. 4.16. In
the event that all claims are not resolved to the satisfaction of
the veteran, he and his accredited representative should be
furnished a supplemental statement of the case concerning all
evidence added to the record since the statement of the case,
including the provisions of and 38 C.F.R. 4.40, 4.45, and they
should be given an opportunity to respond.

- 6 -

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The appellant need take no further
action until he is informed, but he may furnish additional evidence
and argument while the case is in remand status. Quarles v.
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App.
109 (1995).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

G. H. Shufelt
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

7 -


